                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



 In Re: RFC and RESCAP Liquidating                   Case No. 0:13-cv-3451 (SRN/HB)
 Trust Action

 This document relates to:                         ORDER RE: ADMISSIBILITY OF
                                                    BILL CLEARY DEPOSITION
 ResCap Liquidating Trust v. Home Loan                    TESTIMONY
 Center, Inc., Case No. 14-cv-1716
 (SRN/HB)


SUSAN RICHARD NELSON, United States District Judge

       In this Order, the Court addresses objections to Bill Cleary’s videotaped deposition

testimony. The parties submitted letters on this matter. (Compare HLC’s Oct. 16, 2018 Letter

[Doc. No. 4620] with ResCap’s Oct. 16, 2018 Letter [Doc. No. 4621].) The Court also heard

oral argument from both sides on October 15 and October 17. Furthermore, during the

October 17 argument, ResCap noted its objection to Defendant’s Exhibit 77 (“DX-77”) on

Rule 403 grounds.

       The Court OVERRULES all objections to the videotaped deposition testimony of Bill

Cleary, dated April 27, 2016, with the exception of the following excerpts. As to them, the

Court SUSTAINS the objections:

          1. 105:22 to 106:08

          2. 121:10 to 123:08

          3. 159:20 to 161:03
The videotaped depositions shall be edited to remove the question, objection, and answer to

every sustained objection.

       The Court disagrees with HLC’s argument that portions of Mr. Cleary’s testimony, at

pages 51, 70, 145, and 305, should be excluded because his testimony relates to his

“unexpressed subjective understanding about when the Client Guide applied.” (HLC’s Letter

at 1.) First, Mr. Cleary was RFC’s head of trading for non-prime products. This experience

provides him with adequate foundation to testify about the bulk bid and contract negotiation

process. Second, Mr. Cleary’s testimony in these portions of his deposition concerns RFC’s

routine business practices, as does his testimony in the many portions of his deposition that

HLC designated (and that ResCap objected to). This testimony is accordingly admissible

under both Fed. R. Evid. 406 and Fed. R. Evid. 701, and is certainly relevant to the issues

being tried before the jury. Indeed, ResCap’s witnesses have already testified about RFC’s

routine business practices, after proper foundation had been laid, and HLC’s witnesses will

have the same opportunity in the future.

       As a final matter, the Court OVERRULES ResCap’s Rule 403 objection to DX-77,

which is referenced in Mr. Cleary’s deposition on 156:16 to 158:21. Mr. Cleary testifies that,

although price is sometimes agreed to orally, “you follow up later with the details and the

confirmations of those in writing.” Any reference to this document in argument or on cross-

examination (of any witness) must describe Mr. Cleary’s statements in this context. Failure

to do so would be both misleading and unfairly prejudicial under Fed. R. Evid. 403.




                                              2
Dated: October 17, 2018        /s/ Susan Richard Nelson
                              SUSAN RICHARD NELSON
                              United States District Judge




                          3
